DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2021 has been entered.

Election/Restrictions
Applicant’s election of Group I in the reply filed on 7/13/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4, 6, 7, 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/13/2020.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Barath et al. (hereafter Barath; US 20160111078 A1).
Regarding claim 1, Barath disclose a signal processing device comprising:
a noise detection unit that detects control area internal noise generated in a control area by a microphone array (“error microphone” 310 in Fig. 3, [0136]; the residual noise in the area detected by the microphone array is generated by the synthesizing action of the environmental noise and the anti-noise generated by the speaker array, [0149]); and
a control unit (314) that controls update of a filter coefficient of an adaptive filter, used to generate a signal of an output sound output by a speaker array (306, e.g., [0131]), on a basis of a detection result of the control area internal noise in order to reduce external noise to a noise canceling area formed by the speaker array ([0294], see also Figs. 7, 10 and 11).
Most of limitations of the claimed invention in claim 1 could also read on the embodiment as shown in Fig. 4 or 6 in the similar fashion ([0200]-[0201]).

Regarding claim 2, Barath shows the device further comprising
an adaptive filter unit (1402 or 1500) that generates the signal of the output sound on a basis of a signal obtained by sound collection using the microphone array and the filter coefficient (Figs. 10 and 11, [0129]).

Regarding claim 8, Barath discloses that the noise detection unit detects the control area internal noise on a basis of a signal obtained by sound collection using a detection microphone arranged in the control area (broadly read on 602 in Fig. 6 or 1106 in Fig. 7, similar sound collection also shown in Fig. 11).
Regarding claim 11, Barath discloses that the control area is an area formed using a reference microphone array (602 in Fig. 6) or an error microphone array (for detecting 1106 in Fig. 7) as the microphone array (see different sets of microphones in Fig. 11).
Claim 12 corresponds to claim 1 discussed above.
Most of limitations in claim 13 correspond to those in claim 1 discussed above. Barath shows a program and a computer (e.g., [0310]-[0312]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Barath as applied to claims 1 and 2 above, and further in view of Onishi et al. (hereafter Onishi; US 20050053244 A1).
Regarding claim 3, Barath fails to show that the adaptive filter unit performs a filtering process based on the signal obtained by the sound collection using the microphone array and the filter coefficient in a spatial frequency domain to generate the signal of the output sound. Barath teaches a general adaptive filter unit (1500 in Fig. 11, 501 in Fig. 5). On skilled in the art would have expected any specific algorithm for generating the signals for driving the speaker array for noise reduction could be used .
Claims 1, 2, 5, 8 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (hereafter Brown; US 20120237049 A1) in view of Tretter (US 5091953).
Regarding claims 1, 2, 5, 8 and 11, Brown disclose a signal processing device comprising:
a noise detection unit (18) that detects control area internal noise generated in a control area formed by a microphone array (18 in Fig. 2); and
a control unit (30) to generate a signal of an output sound output by a speaker array (20), on a basis of a detection result of the control area internal noise in order to reduce external noise to a noise canceling area formed by the speaker array (e.g., [0030]).
Brown fails to show updating of a filter coefficient of an adaptive filter. Brown teaches a general control unit (30) that would adjust the speaker signal to cancel the noise ([0011], [0039]). One skilled in the art would have expected that any well known processor specific for this type of noise cancellation could be used without generating 
Regarding claim 3, Tretter teaches that filtering processing in spatial frequency domain (e.g., col. 1, line 39-41, col. 3, lines 47-50, col 6).
Claim 12 corresponds to claim 1 discussed above.
Most of limitations in claim 13 correspond to those in claim 1 discussed above. Brown fails to show at least one non-transitory computer-readable storage medium. Performing calculations to adjust the speaker signal to cancel noise which might not be constant requires numerous adjustments in real time. Utilizing a computer that is programmed by a software, stored in a non-transitory storage medium, would automate this process in an efficient manner. Examiner takes Official Notice that this feature is notoriously well known in the art. Thus, it would have been obvious to one of ordinary skill in the art to modify Brown and Tretter by executing the process of generating the speaker signal following the instructions stored in a nontransitory computer readable medium in order to cancel noise in real time following the variation of the noise source in efficient and timely manner.

Response to Arguments
Applicant’s arguments with respect to claims 1, 12 and 13have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING LEE/Primary Examiner, Art Unit 2654